DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment & Arguments
Applicant’s amendment & remarks with respect to claims 1-6, 12-15, 17-20 and 24-26 which were interpreted under 35 U.S.C 112(f) have been considered and are persuasive.  The claim interpretation under 35 U.S.C 112(f) has been withdrawn. 
Applicant’s amendment & remarks with respect to claims 4 and 5 which were rejected under 35 U.S.C 112(b) as being indefinite have been considered and are also persuasive.  Hence, the rejection of claims 4 and 5 under 35 U.S.C 112(b) has been withdrawn. 
Applicant’s amendment & arguments with respect to claims 1, 2, 4-6, 12, 15, 17-20 and 25-29 rejected under 35 U.S.C 102(a)(2) and 103(a) have been fully considered and are persuasive.  Therefore, the rejection of these claims has been withdrawn. 

Election/Restrictions
Since independent claims 1, 2, 12 and 26-29 are allowable, the restriction requirement as set forth in the Office action mailed on 6/8/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an claims 7-11, 16 and 21-24 directed to non-elected species no longer withdrawn from consideration because each of these claims requires all the limitations of an allowable claim. Furthermore, independent claim 30 that recites a non-transitory computer readable storage medium for storing a program to be executed by a computer to process the method steps similarly recited in the independent claim 28.  As such, the independent claim 30 is no longer withdrawn, and is also rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4-12 and 15-30 are allowed.
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendment and arguments filed on 2/11/2021.  In addition to the Applicant’s remarks, the Examiner also admits that Choi fails to teach transmitting a second notification during an operation in a second power mode (sleep mode or low power mode) in combination with other features as mentioned in the Applicant’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/Primary Examiner, Art Unit 2697